O’Neill, J.,
dissenting. I dissent for the reasons stated in the dissenting opinion in State, ex rel. Brothers, v. Zellar et al. Board of Tax Appeals, 7 Ohio St. 2d 109, at page 118.
The instant case is but the first example to be brought before this court of what will be an increasing number of difficult and confusing situations which will confront appointive officials, legislators, private citizens and this court created by and flowing from this court’s decision in Brothers, supra.
The majority opinion in the instant case chooses not to rely upon the holding of the majority in Brothers, supra, for the disposition of this case, but relies upon a different ground. Whereas the rule stated in the syllabus of Brothers, supra, abrogates the constitutional and statutory power of the Senate to advise and consent to a gubernatorial appointment and substitutes for that power a power to remove a person from office, the majority opinion in the instant case accords to Cipollone a lesser standing (de facto officer) than the majority opinion in Brothers, supra, would give him.
Zimmerman, J., concurs in the foregoing dissenting opinion.